Exhibit 23.3 Consent of Jun He Law offices, PRC Counsel September 23, 2010 IFM Investments Limited 26/A, East Wing, Hanwei Plaza No.7 Guanghua Road, Chaoyang District Beijing People’s Republic of China Dear Sir or Madam, We hereby consent to the references to us by IFM Investments Limited (“the Company”) under the heading “Risks Related to Doing Business in China” and “Legal Matters” in the Form F-1 Registration Statement filed on September 23, 2010. Yours faithfully, For and on behalf of JUN HE LAW OFFICES
